Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/05/2021, 5/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of the Claims

Claims 1-10 set forth in the preliminary amendment submitted 4/05/2021 form the basis of the present examination.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the elements, “first cable, second cable, riverbed, positive pole, negative pole, mounting platform” in claim 1 and “controller” in claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “first cable, second cable, riverbed, positive pole, negative pole, mounting platform” in claim 1 and “controller” in claim 2 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites “a cylinder, wherein a threaded pipe is embedded in a wall of a cylinder, the threaded pipe is configured to simulate a magnetic dipole; two wiring interfaces of the threaded pipe are respectively connected to a first cable and a second cable and run through an outer wall of an upper cross-section of the cylinder and extend out of the cylinder; the cylinder is sleeved on a guide rail, and is disposed at a junction between a riverbed and water; an end of the guide rail inserts into the riverbed, a water sealing box is mounted on a top of the guide rail, a power supply module, a relay and a load are arranged inside the water sealing box, the first cable is connected to a positive pole of the power supply module, and the second cable is connected to a negative pole of the power supply module through the relay and load connected in series; and the threaded pipe in the wall of the cylinder moves up and down with the riverbed to generate a magnetic field signal.” However, Figure1-2 does not show any cable, riverbed junction between riverbed which makes the claim limitation unclear. Clarification is required so that the scope of the claim is clear.  

Claims 2-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by virtue of its dependence from claim 1.

Claim 9 recites “setting a required quantity of turns…….” However, Figure1-2 does not show any solenoid which makes the claim limitation unclear. It is not clear how the solenoid is connected and where it is connected and how the solenoid works. Therefore, the claim language is not clear.
Clarification is required so that the scope of the claim is clear.  

Claim 10 recites, receive a magnetic field signal …….wherein an XOY plane of the …..” is not clear. It is not clear how the magnetic field is detected and what structure is used to detect the magnetic field and then it is not clear XOY plane and how the Bx, By and Bz is calculated. Claim recites only the formula however without determining those values how the formula will work and which structure is used to determine those values. Therefore, claim language is not clear. 
Clarification is required so that the scope of the claim is clear.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al. (hereinafter “Richardson”) in the US patent Number US 5532687 A in view of KIM BYOUNG CHEOL in the Patent Number KR 101300252 B1 (2013-09-10).

Regarding claim 1, Richardson teaches a magnetic tag sensor (a scour monitoring system to operate in conjunction with bridge piers, abutments and the like, such as used in lakes, streams, tidal estuaries, rivers, reservoirs, and other bodies of water (Column 3 Line 6-8), comprising:
a cylinder [14] (weighted collar as the cylinder) (In FIG. 1 one such embodiment is shown as it might be attached to bridge pier (43). In each different embodiment of both systems, weighted collar (14), and main section of piping (11) are fundamental elements; Column 5 Line 48-50), 
a threaded pipe is embedded in a wall of a cylinder (Collar (14) has top section (16) and bottom section (17) spaced and held apart by at least three spacers (15). Spacers (15) are uniquely designed such that when collar (14) is placed about main tubing (11) only tips (32) of spacers (15) contact tubing (11). This helps space collar (14) from tubing (11), allowing sediment to pass between the two elements without becoming lodged, and helps prevent collar (14) from binding onto tubing (11); Column 6 Line 42-60; Therefore the collar has a design which helps the collar to lodging onto the tubing therefore the collar is also some types of threading or structure like that to lodge onto the tube), 
the threaded pipe is configured to simulate a magnetic dipole (At this point the two distinct units begin to diverge in design. Beginning with the simpler system, as shown in FIGS. 1, 8, and 9, probe (26) is used to determine the position of collar (14). Probe (26), in the present embodiment, is equipped with magnet detector (28) at one end of graduated cable (27). By lowering magnet detector (28) downward into hollow tubing (11), when detector (28) reaches the depth of primary magnet (18) it will activate as shown in FIG. 10; Column 7 Line 18-26; Therefore the present of magnet creates magnetic dipole and can be stimulated by the pipe);
the cylinder [14] is sleeved on a guide rail [11] (piping 11 as the guide rail as it guides the collar) (In FIG. 1 one such embodiment is shown as it might be attached to bridge pier (43). In each different embodiment of both systems, weighted collar (14), and main section of piping (11) are fundamental elements; Column 5 Line 48-50), and is disposed at a junction between a riverbed [41] and water (Figure 6a shows that the cylinder [14] is sleeved on a guide rail [11] and is disposed at a junction between a riverbed [41] and water) (Driving tip (20) may simply be a case hardened steel cone which facilitates the advancement of main tubing (11) into stream bed (41) when forced downward. The force can either take the form of manually pounding (with a sledge hammer, perhaps) or automated pneumatic pounding (air hammer). Alternatively hydraulic operations may be employed using tip (21) as shown in FIG. 14b. Tip (21) is designed with jetting nozzles which allow water to be forced through tip (21) and into stream bed (41); Column 6 Line 26-33); 
an end of the guide rail [11] inserts into the riverbed [41] (stream bed 41) (Figure 6a shows that an end of the guide rail [11] inserts into the riverbed [41]).
Richardson fails to teach wherein two wiring interfaces of the threaded pipe are respectively connected to a first cable and a second cable and run through an outer wall of an upper cross-section of the cylinder and extend out of the cylinder; a water sealing box is mounted on a top of the guide rail, a power supply module, a relay and a load are arranged inside the water sealing box, the first cable is connected to a positive pole of the power supply module, and the second cable is connected to a negative pole of the power supply module through the relay and load connected in series; and the threaded pipe in the wall of the cylinder moves up and down with the riverbed to generate a magnetic field signal.
Kim teaches measurement instrumentation Remote monitoring and ground-elevating unit can power distribution panel {the underground rise and fall system by instrumentation measured supervisory remote and incoming switchboard control panel}; Description INVENTION-TITLE Line 1-2),
wherein two wiring interfaces [306] of the threaded pipe are respectively connected to a first cable and a second cable and run through an outer wall of an upper cross-section of the cylinder and extend out of the cylinder (For reference, the dimensions of the gas spring cylinder portion 200 to be applied to the present invention mounted housing part 300 control panel unit 500 and the water-tight assembly for containing the cable 20 to the wiring connector (306a) on both sides which gyeonchak The Box Tops to dismiss 400 gross and watertight box unit 100 including a load repulsive to select the stroke and stroke, taking into account the exposure to the ground; Page 5 Line 31-35); 
a water sealing box [400] Figure 2-5 is mounted on a top of the guide rail (Thus, the heart of the watertight hatches top box to dismiss (400) (403) Compression assembled state at the bottom of the gas spring gas spring lift rod impression cylinder with a key holder of 201. 202 is the pressure in a watertight box tower to dismiss the expanding (400) through the housing assembly below the frame part 300 includes a watertight box member (100 ), a length of the guide bar is guided in a watertight box in the upper inner wall portion inside the opposite side walls are assembled at a predetermined interval on a guide rail groove 301, 302 and the cam follower 304 is provided through housing frame 305 As the guidance is supported by a vertical upward movement; Page 5 Line 24-30), 
a power supply module, a relay and a load are arranged inside the water sealing box, the first cable is connected to a positive pole of the power supply module, and the second cable is connected to a negative pole of the power supply module through the relay and load connected in series (For reference, the water-tight box, equipped with a remote control in a square the side wall at the outer wall of the tower to the teeth 400, receiving antenna 414 is in the far-field to far-field monitoring and instrumentation for measuring the power distribution panel can be ground-elevating unit according to the invention to be used when you want to remote control, disposed in the upper portion of the water-tight box portion 100 watertight box end jaws 110 and the upper border all around to cover the protruding upper frame 401 is installed in the lower space, the control panel unit ( City of wire drawn from the 500) are omitted; Page 4 Line 12-18; For reference, the dimensions of the gas spring cylinder portion 200 to be applied to the present invention mounted housing part 300 control panel unit 500 and the water-tight assembly for containing the cable 20 to the wiring connector (306a) on both sides which gyeonchak The Box Tops to dismiss 400 gross and watertight box unit 100 including a load repulsive to select the stroke and stroke, taking into account the exposure to the ground; Page 5 Line 31-35);
and the threaded pipe in the wall of the cylinder moves up and down with the riverbed to generate a magnetic field signal (In order to raise the water-tight box member (100) buried in the ground, as shown in Figure 5, the heat insulating pad 408 and the closing seats provided in the middle of the hatch 403 409 center, "" type provided impression caps key holder (405b) of the groove on the inner strips out of 404 the symmetrical key holder into the impression impression key stick (405a) in a 405 turn toward one groove (404) and with an impressive key ring (405) in the locking state is lifted to the top; Page 5 Line 19-23). The purpose of doing so is to provide an effective water impermeable, to provide water resistance and to prevent flooding; Rising with a gas spring that does not use an external power, and the falling function; to provide Rise and fall when the cable is useful in measuring instrumentation and to move Remote monitoring and power distribution panel ground-elevating unit smoothly (Page 6 Line 24-27).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Richardson and Rice in view of Kim, because Kim teaches to include two wiring interfaces of the threaded pipe are respectively connected to a first cable and a second cable and run through an outer wall of an upper cross-section of the cylinder and extend out of the cylinder; a water sealing box is mounted on a top of the guide rail, a power supply module, a relay and a load are arranged inside the water sealing box, the first cable is connected to a positive pole of the power supply module, and the second cable is connected to a negative pole of the power supply module through the relay and load connected in series provide an effective water impermeable provides water resistance and to prevent flooding; Rising with a gas spring that does not use an external power, and the falling function; provides Rise and fall when the cable is useful in measuring instrumentation and moves Remote monitoring and power distribution panel ground-elevating unit smoothly (Page 6 Line 24-27).

Regarding claim 2, Richardson teaches a magnetic tag sensor, 
wherein the relay is connected to a controller, and the controller is connected to a remote monitoring terminal (Other supplemental equipment may include data logger (30), shown in FIG. 1. This device merely stores the collected data, such as the cumulative values from switch array (22), as readings are taken. Many different types of data loggers exist which are suitable, and most are commercially available. In addition, all the relevant data may be displayed on a monitor or printed out with date and time stamps, as shown in FIG. 12. Naturally, since it is desirable to have a system which may be controlled and interrogated remotely (ie., at a central information collection and control office as indicated by (50)), means for controlling and interrogating any automated elements may be crucial in some applications; Column 8 Line 64-67 & Column 9 Line 1-7; After attachment of collar (14), as scour occurs, collar (14) descends and magnet (18 or 19) trips successive open magnetic switches (23) to a closed activated position, as shown by magnetic switches (24) (or vice versa). The electrical component, in this embodiment resistor (25) is used, connected to each closed switch (24) is electrically activated thereby changing the electric signal of array (22). By knowing the incremental spacing between each switch, simple calculations yield the number of closed switches and thus the depth of scour; Figure 2 Column 8 Line 12-21).

Regarding claim 3, Richardson fails to teach a magnetic tag sensor, wherein the water sealing box is disposed on a mounting platform, and the mounting platform is disposed on the top of the guide rail.
Kim teaches measurement instrumentation Remote monitoring and ground-elevating unit can power distribution panel {the underground rise and fall system by instrumentation measured supervisory remote and incoming switchboard control panel}; Description INVENTION-TITLE Line 1-2),
wherein 
the water sealing box is disposed on a mounting platform, and the mounting platform is disposed on the top of the guide rail (Here's control panel and switchgear according to the present invention shown in Figure 5 as a frame-mounted enclosure and exploded perspective view of a watertight box to dismiss the tower, the tower to dismiss a watertight box 400 is a watertight box packing stage jaws (110 ), but the configuration ' ' form in the upper cover frame 401 to be embedded in a plano-convex constant width; Page 3 Last Paragraph Line 1-4). The purpose of doing so is to provides an effective water impermeable, to provide water resistance and to prevent flooding.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Richardson and Rice in view of Kim, because Kim teaches to dispose the water sealing box is disposed on a mounting platform provide an effective water impermeable, to provide water resistance and to prevent flooding (Page 6 Line 24-27).

Regarding claim 4, Richardson fails to teach a magnetic tag sensor, wherein the mounting platform and the guide rail are an integral structure.
Kim teaches measurement instrumentation Remote monitoring and ground-elevating unit can power distribution panel {the underground rise and fall system by instrumentation measured supervisory remote and incoming switchboard control panel}; Description INVENTION-TITLE Line 1-2),
wherein the mounting platform and the guide rail are an integral structure (Here's control panel and switchgear according to the present invention shown in Figure 5 as a frame-mounted enclosure and exploded perspective view of a watertight box to dismiss the tower, the tower to dismiss a watertight box 400 is a watertight box packing stage jaws (110 ), but the configuration ' ' form in the upper cover frame 401 to be embedded in a plano-convex constant width; Page 3 Last Paragraph Line 1-4; Figure 5 shows the mounting platform and the guide rail are an integral structure). The purpose of doing so is to provides an effective water impermeable, to provide water resistance and to prevent flooding.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Richardson and Rice in view of Kim, because Kim teaches to dispose the water sealing box is disposed on a mounting platform provide an effective water impermeable, to provide water resistance and to prevent flooding (Page 6 Line 24-27).

Regarding claim 5, Richardson teaches a magnetic tag sensor, 
wherein the guide rail is a rigid guide rail;
or
a material of the guide rail is a rigid waterproof non-conductor material;
or
a shape of the guide rail is a cylinder, and a radius of the guide rail is less than a radius of the cylinder (Figure 1 shows that a shape of the guide rail 11 is a cylinder, and a radius of the guide rail 11 is less than a radius of the cylinder 14). 

Regarding claim 6, Richardson teaches a magnetic tag sensor, wherein 
a conductor material of a solenoid is protected by using a waterproof membrane, and epoxy zinc rich antirust paint is plated outside, to prevent water infiltration;
or
a material of the cylinder is waterproof concrete, and ferric chloride is added to enhance impermeability (To begin it is imperative that discussion begin with installation of a basic skeleton unit (ie., just the framework). Main section tubing (11) comes in various lengths, preferably 5, 10 and 15 feet units. As these sections must not be ferrous material, and for structural strength and corrosion protection, stainless steel is a preferred composition. Hardened plastics, as they currently exist, while corrosion resistant, have proven too brittle for most applications; Column 5 Line 66-67 & Column 6 Line 1-6).

Regarding claim 7, Richardson teaches a magnetic tag sensor, 
wherein an upper cover of the water sealing box is a single-side-opening cuboid (Figure 61 shows that wherein an upper cover of the water sealing box 41 is a single-side-opening cuboid and the pipe 11 is entered from that opening). 

Regarding claim 8, Richardson fails to teach a magnetic tag sensor, wherein the upper cover of the water sealing box and a base of a mounting platform are fixed by a circumferential bolt and a sealing gasket, to ensure that the interior is isolated from a water environment; or
a mounting hole of a cable cup-shaped pipe joint is processed on a side of the water sealing box, and the cable cup-shaped pipe joint is in sealed connection to the upper cover of the water sealing box.
Kim teaches measurement instrumentation Remote monitoring and ground-elevating unit can power distribution panel {the underground rise and fall system by instrumentation measured supervisory remote and incoming switchboard control panel}; Description INVENTION-TITLE Line 1-2),
wherein the upper cover of the water sealing box and a base of a mounting platform are fixed by a circumferential bolt and a sealing gasket, to ensure that the interior is isolated from a water environment (Enclosures and mounting bolt assembly (407) with four mounting bracket on the frame of a predetermined length of each respective inner intermediate settlement, then raise key ring and frame-mounted enclosure mounting bracket so that each protruding insulation pad 408 attached to the middle of the upper and lower hatch, the top Finishing seats (409) and above the insulation pad; Below the lower insulation pad-mounted enclosure frame mounting bracket and the mounting bolts (407) into the mounting plate 410 is punched into the assembly protruding and nut assembly 411, the upper cover frame 401 four lower middle reinforcement assembly The center will have a tight waterproof seal assembly 111 of the top hatch bolt assembly 413 to the assembly watertight box packing only four jaws 110 in the perforated top hatch reinforcement plate assembly (412); Page 4 Line 3-11). The purpose of doing so is to provides an effective water impermeable, to provide water resistance and to prevent flooding and to secure.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Richardson and Rice in view of Kim, because Kim teaches to fix the upper cover of the water sealing box and a base of a mounting platform by a circumferential bolt and a sealing gasket to provide water resistance and to prevent flooding (Page 6 Line 24-27).

Allowable Subject Matter
Claims 9-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Corren et al. (US 20080271803 A1) discloses, “Cable Jacket Sealing, Pressurization, And Monitoring-An underwater power generating system includes an underwater power generating device, a closed nacelle and a connecting cable system that is provided with an open passage way extending there along that is sealed at one end to the interior of the closed nacelle. The cable system can be used in a number of ways, such as by having the second end being sealed, to prevent air from escaping the closed nacelle, or by having the second end connected to a source of positive pressure thereby permitting the cable to be sufficiently pressurized to provide a positive pressure internally within the closed nacelle that is at least slightly greater than the nacelle at depth pressure, and thus greater than water pressure acting on the exterior of the closed nacelle, to prevent water ingress within the nacelle, as well as to transmit power and/or other data between the nacelle and shore monitoring and control facilities (Abstract)- However Corren does not disclose a cylinder, wherein a threaded pipe is embedded in a wall of a cylinder, the threaded pipe is configured to simulate a magnetic dipole; two wiring interfaces of the threaded pipe are respectively connected to a first cable and a second cable and run through an outer wall of an upper cross-section of the cylinder and extend out of the cylinder; the cylinder is sleeved on a guide rail, and is disposed at a junction between a riverbed and water; an end of the guide rail inserts into the riverbed, a water sealing box is mounted on a top of the guide rail, a power supply module, a relay and a load are arranged inside the water sealing box, the first cable is connected to a positive pole of the power supply module, and the second cable is connected to a negative pole of the power supply module through the relay and load connected in series; and the threaded pipe in the wall of the cylinder moves up and down with the riverbed to generate a magnetic field signal”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NASIMA MONSUR/            Primary Examiner, Art Unit 2866